In an action to (1) enjoin defendants from operating a certain nursing home without the approval of the public health council and (2) require the New York State Department of Health to transfer residents of that nursing home to licensed facilities, the appeal is from an order of the Supreme Court, Queens County, dated June 1, 1976, which granted defendants’ motions to dismiss the amended complaint. Order affirmed, with bills of $50 costs and disbursements to respondents appearing separately and filing separate briefs, upon the opinion of Mr. Justice Giaccio at Special Term. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.